

Exhibit 10.2


Mortgage Contract No.


Jiangning District of Nanjing
Real Eatate Mortgage Contract


Printed by Housing and Urban and Rural Constructing Bureau, Jiangjing
      
District of Nanjing

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


Notes


One. The Contract is used in the mortgage of existing home (real estate), and
can be a reference for the mortgage of projects under construction.


Two. Please fill in the blanks with pen, writing brush etc. with writings not
fade or be erased easily.


Three. Any rasure shall be confirmed by both Party A and Party B with their
signing or sealing.


Four. Ticking in the square means “selected”, crossing in it means “not
selected”.


Five. The blanks shall be filled in through agreements by the both Parties.


Six. The Contract comes into effect by the ratification of registration with the
Housing and Urban and Rural Constructing Bureau, Jiangjing District of Nanjing


Seven. The explanation of the forms of the Contract is subject to Housing and
Urban and Rural Constructing Bureau, Jiangjing District of Nanjing

 
 

--------------------------------------------------------------------------------

 
 

Exhibit 10.2
 
Jiangning District of Nanjing Real Eatate Mortgage Contract


The signing parties of the Contract:
 
Mortgagor (Party A): Goldenway Nanjing Garment Co., Ltd.
Mortgagee (Party B): Shanghia Pudong Development Bank Co., Ltd., Nanjing Branch


Party A and Party B, according to The Guaranty Law of the People's Republic of
China, Administraton of Urban Real Property Mortgage issued by the Ministry of
Construction, and other related regulations of Nanjing municipality, based on
the principles of equality, freewill, honesty and credit, through consultations,
sign the Contract for the following real estate mortgage.


Article One The Principal Claim mortgaged by Party A is:
(1)
The Contract of the Principal Claim is named Circulation Fund Loan Contract
(namely Loan Contract and numbered 93062010280056)

(2)
The debtor is Party A.

(3)
The capital amount of the loan guaranteed by the mortgage is RMB40,000,000.00.



Article Two      The Main Debtor’s period for performing its duty of mortgaged
debt is from December 10, 2010 to December 10, 2010.
  
Article Three    Party A pledges to Party B its self-owned real estate and its
attachment and fixation stated in the List of Mortgaged Real Estate as a
guarantee to the performance of its duty of a Main Debtor.
Party A and Party B confrims that the aforementioned List of Mortgaged Real
Estate states a real estate valued RMB67,070,000.00.
Article Four    The scope guaranteed by Party A by the mortgage:
The aforementioned Principal Claims and its interests; any penalty by a breach;
any compensation payable by the Principal Debtor; the expenses for realizing the
mortgage by Party B.


Article Five    Blank


Article Six    Party A pledges it has stated the true status of ownership of the
aforementioned real estate and other status, Party B has also fully understand
the specific situations of which.
Party A and Party B have confirmed that, although no record is made in the
certificate of ownership, the right holders who enjoys a co-ownership by law or
has the right to decide whether to mortgage the aforementioned real estate have
all agreed in writing to have the real estated to be mortgaged.
 
Article Seven   Any dispute arisen from the performance of the Contract shall be
resolved through consultations. If the consultations fail, a lawsuit shall be
brought to the People’s Court.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
Article Eight   The Contract is made in Three copies, of which one is held by
Party A, one is held by Party B, and one is presented to the registration
organization for the application of mortgage of the real estate.


Article Nine    Other stipulations
The guaranteed scope covers the Principal Claim stated in the Contract, and the
interests accrued wherefrom (including the interests and compound interests,
penalty and compound interest for overdue payment), fees arisen from realizing
guaranty rights and claims by the mortgagee (including but not limited to legal
costs, costs of preservation and execution, evaluation fee, publication fee and
attorneys fee for the disposal of the mortgaged).


The Contract has the same legal effect as the real estate mortgage contract of
Shanghai Pudong Development Bank.


List of the Real Estate Mortgaged
 
The
Mortgaged
Location
509 Chengxin Thoroughfare, Muling Subdistrict, Jiangning District
Acreage
2049.34m2
Land Area
 
Cert. No.
-774
Usage
Dorm
Suite
Yes/No
Cert. No.
-840
Scope
All
The
Mortgaged
Location
509 Chengxin Thoroughfare, Muling Subdistrict, Jiangning District
Acreage
2023.24m2
Land Area
 
Cert. No.
-332
Usage
Dorm
Suite
Yes/No
Cert. No.
-840
Scope
All
The
Mortgaged
Location
509 Chengxin Thoroughfare, Muling Subdistrict, Jiangning District
Acreage
50.34m2
Land Area
 
Cert. No.
-773
Usage
Reception
Suite
Yes/No
Cert. No.
-840
Scope
All
The
Mortgaged
Location
509 Chengxin Thoroughfare, Muling Subdistrict, Jiangning District
Acreage
15818.86m2
Land Area
 
Cert. No.
-699
Usage
Office
Suite
Yes/No
Cert. No.
-840
Scope
All
The
Mortgaged
Location
509 Chengxin Thoroughfare, Muling Subdistrict, Jiangning District
Acreage
2412.91m2
Land Area
 
Cert. No.
-701
Usage
Dining Hall
Suite
Yes/No
Cert. No.
-840
Scope
All
The
Mortgaged
Location
509 Chengxin Thoroughfare, Muling Subdistrict, Jiangning District
Acreage
5053.37m2
Land Area
 
Cert. No.
-700
Usage
Workshop
Suite
Yes/No
Cert. No.
-840
Scope
All

 

--------------------------------------------------------------------------------


 
Exhibit 10.2
 
The Party A (Official Seal)
The Party B (Official Seal)
Goldenway Nanjing Garment Co., Ltd.
Shanghia Pudong Development Bank Co., Ltd.,
Nanjing Branch
   
Legal Representative or Authorized Agency
Person in Charge of Authorized Agency
(signature or seal)
(signature or seal)
SUN JIA JUN
WU GUO YUAN
   
Major Business Address:
Major Business Address
Tel.:
Tel.:
Date: 1/4/2011
Date: 12/3/2010



Registration Authority (Official Seal):
Housing and Urban and Rural Constructing Bureau, Jiangjing District of Nanjing

 
 

--------------------------------------------------------------------------------

 
